DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170146380 (herein Young).
Regarding claim 14, Young teaches a process of fabricating a Coriolis mass flow sensor (injection molding process is used to fabricate an integrated Coriolis mass flow meter and support 104, [0034]-[0035]) comprising: 
placing a preformed flow tube in a tube cavity of a mold, the mold formed with the tube cavity, a body cavity, and a gate hole connected to the body cavity (placing a preformed flow sensitive members 102 a and b in a tube cavity of a two-piece mold 504, [0033], Figs. 5B and 5C; 
injecting a liquid resin into the body cavity through the gate hole (injecting a melted injected material/plastic into the body cavity 506 of mold 504 through the gate hole, [0033]-[0034]); and 
forming a support in the body cavity by solidifying the liquid resin (forming a support 104 in the body cavity 506 of mold 504 by cooling the injected material, [0034]-[0035], Figs. 5C and 5D), 
wherein the tube cavity and body cavity are configured to allow the support to be formed around the flow tube, the flow tube extending through the formed support (tube cavity and body cavity 506 allow the support 104 to be formed/overmolded around the flow sensitive members 102 a and b, the flow sensitive members 102 a and b extending through the formed support 104; [0034], Figs. 5C and 5D).

Claim(s) 22 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130086986 (herein Lanham).
Regarding claim 22, Lanham teaches a Coriolis mass flow sensor (vibrating meter 5 may comprise a Coriolis flow meter... to measure a mass flow rate, [0046], Fig. 1) comprising: 
a flow tube including one or more tubular legs (conduits 103A, 103B, [0047], Fig. 1); 
a support clamping the one or more tubular legs of the flow tube, the one or more tubular legs of the flow tube extending through the support (brace bars 120-123 coupled to the conduits 103A, 103B, [0047]; see Fig. 1 for configuration); 
an inlet flow path assembly configured to provide an inlet flow path (the substance passes through the inlet manifold 102, [0050]); and 
an outlet flow path assembly configured to provide an outlet flow path that is colinear to the inlet flow path (the substance... flows through the conduits 103A, 103B, and back into outlet manifold 102', [0050]; see Fig. 1 for configuration), 
wherein a fluid enters the Coriolis mass flow sensor through the inlet flow path, flows through the flow tube, and exits the Coriolis mass flow sensor through the outlet flow path (When the sensor assembly 10 is inserted into a pipeline system (not shown) which carries the substance, the substance enters sensor assembly 10 through the flange 101, passes through the inlet manifold 102 where the total amount of material is directed to enter the conduits 103A, 103B, flows through the conduits 103A, 103B, and back into outlet manifold 102' where it exits the sensor assembly 10 through the flange 101', [0050]).
Regarding 26, Lanham teaches wherein the Coriolis mass flow sensor is configured to be sterilized by using Gamma radiation (the case 200 can be formed from a plastic, [0063]; Note: plastic is a material known in the art that is able to be sterilized as indicated by US 20170268913 to Schumacher in [0015]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 5-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Lanham.
Regarding claim 1, Young teaches A Coriolis mass flow sensor (Coriolis mass flow meter 100, [0024]) comprising: 
a flow tube including one or more tubular legs, the flow tube formed by using a polymer material (sensitive members 102-b are hollow and have tubular cross sections to allow fluid to flow through them, [0024]); and 
a support cast around the one or more tubular legs of the flow tube, the one or more tubular legs extending through the support (dynamically responsive support (also referred herein as "support") 104 that holds the flow sensitive members 102a-b, [0024]).
Further regarding claim 1, Young does not teach, “wherein the flow tube and support are enclosed in a plastic enclosure.” However, Lanham teaches the above deficiencies (case 200 for the vibrating meter 5, Fig. 6). 
Regarding claim 5, Young teaches wherein a thickness of a wall of the flow tube is in a range from 0.05 mm to 0.60 mm (thickness 103 of a wall of each flow sensitive member 102a or 102b is less than a predetermined threshold, e.g., less than 1 mm., [0025]). Though Young does not explicitly teach a thickness of 0.05-0.60 mm, it would be obvious to one of ordinary skill in the art to optimize wall thickness for the purpose of improved flow and density measurement sensitivity at low fluid flow rates ([0025]). Based on MPEP 2144.05 II, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Note that according to § MPEP 2144
Regarding claim 6, Lanham teaches the deficiencies of Young specifically: wherein the flow tube and the support are removably enclosed in the plastic enclosure to allow the flow tube and the support to be removed from the plastic enclosure and allow another flow tube and another support to be installed in the plastic enclosure (a second portion 200b of the case 200 (See FIG. 5) can be coupled to the first portion 200a of the case 200 that is shown in FIG. 2 using a mechanical fasteners, snap-fit, etc., [0064]; Note: mechanical fasteners are known in the art to be removable for replacement).
Regarding claim 7, Lanham teaches the deficiencies of Young specifically: wherein the Coriolis mass flow sensor is configured to be sterilized by using Gamma radiation (the case 200 can be formed from a plastic, [0063]; Note: plastic is a material known in the art that is able to be sterilized as indicated by US 20170268913 to Schumacher in [0015]).
Regarding claim 8, Young teaches wherein the flow tube has a U shape, the flow tube has two tubular legs, and the support clamps the two tubular legs (flow meter 100 includes flow sensitive members 102a-b and a dynamically responsive support (also referred herein as "support") 104 that holds the flow sensitive members 102a-b, [0024]; Fig. 1 teaches U-shaped configuration).
Regarding claim 9, Young teaches wherein the flow tube has a V shape and comprises two ends, the two ends respectively clamped by the support and another support of the flow sensor (flow meter 100 includes flow sensitive members 102a-b and a dynamically responsive support (also referred herein as "support") 104 that holds the flow sensitive members 102a-b, [0024]; Other embodiments may include flow sensitive members shaped in other forms such as  a triangular form 404, [0026], Fig. 4B).
Regarding claim 13, Young teaches wherein the Coriolis mass flow sensor is removably installed in a metal cradle to allow the Coriolis mass flow sensor to be removed from the metal cradle and another Coriolis mass flow sensor to be installed in the metal cradle, the metal cradle configured to maintain a position of the Coriolis mass flow sensor (cross-member 704 and a coil 706 mounted to a 
For the above claims 1, 5-9, and 13, it would be obvious to one of ordinary skill in the art to incorporate case 200 of Lanham with the meter of Young for at least the motivation of reducing vibration and making the assembly explosion proof ([0063], [0070]).

Claims 2-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young and Lanham as applied to claim 1 above, and further in view of US 20140188421 (herein Fraser).
Regarding claim 2, Fraser teaches the deficiencies of Young and Lanham, specifically: one or more memory chips that store calibration information of the Coriolis mass flow sensor, wherein a flow rate measured by the Coriolis mass flow sensor is adjusted based on the calibration information (non-transitory computer readable medium 54 stores a database accessible by the computer system 16 and/or one or more Coriolis meter 12. In this embodiment, the non-transitory computer readable medium 54 may store one or more calibration parameters accessible by the one or more Coriolis meter 12 for use in measurement of densities and mass flow rates of fluids, [0033]).
Regarding claim 3, Fraser teaches the deficiencies of Young and Lanham, specifically: an interface connector configured to connect a controller to the one or more memory chips to allow the controller to read out the calibration information from the one or more memory chips (processor 52 is coupled to and configured to communicate with the non-transitory computer readable medium 54 via a path 58, [0032]).
Regarding claim 4, Fraser teaches the deficiencies of Young and Lanham, specifically: wherein the calibration information includes a plurality of calibration factors, each calibration factor indicating a difference from a reference flow rate and a flow rate measured by the Coriolis mass flow sensor (non-transitory computer readable medium 54 may store one or more calibration parameters accessible by 
Regarding claim 10, Fraser teaches the deficiencies of Young and Lanham, specifically: a temperature probe configured to measure temperature of fluid flowing through the flow sensor, wherein the measured temperature is used to adjust a flow rate measured by the Coriolis mass flow sensor (resistance thermal device 28 may provide a third signal indicative of the temperature of the first and second flow tubes 20 and 22, [0027]; [0040] teaches use of temperature for calibration).
For the above claims 2-4 and 10, it would be obvious to incorporate the teachings of Fraser into the combination of Young and Lanham for at least the motivation of improving sensitivity to measurement ([0006]) and reduce variations due to density changes ([0005]).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young and Lanham as applied to claim 1 above, and further in view of CN206989514 (herein Fang) and WO2017190823 (herein Muller).
Regarding claim 11, Young teaches wherein the flow tube includes two tubular legs (flow sensitive members 102a-b, [0024]).
Further regarding claim 11, Fang teaches the deficiencies of Young, specifically: a Y block mounted on the flow tube, the Y block having a top port and two bottom ports, each of the bottom ports bonded to one of the tubular legs of the flow tube; a Y block adapter; and a tubing elbow configured to connect to the top port of the Y block through the Y block adapter (the other end of the Y-shaped three-way pipe 6 is connected to an outlet pipe 7. There are two outlet pipes 7, [0020]; elbow 2, collecting pipe 5, [0020]). It would be obvious to incorporate the teachings of Fang into the combination 
Further regarding claim 11, Muller teaches the deficiencies of Young and Fang, specifically: wherein the tubing elbow forms an angle larger than 90° (see Fig. 6). The angle of elbow is simple a change of shape. Based on MPEP 2144.04 IV B, changes of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”
Regarding claim 12, Lanham teaches the deficiencies of Young, specifically: wherein each of the bottom ports is bonded to one of the tubular legs of the flow tube by a using a glue, an O-ring is placed in a groove of the bottom port for preventing the glue entering into the tubular leg of the flow tube (case 200 may be provided in two or more portions and glued, [0054]; manifold openings 203, 203' may further include grooves 204, 204' adapted to receive a sealing member 304, 304', such as an O-ring, [0067]).  It would be obvious to one of ordinary skill in the art to incorporate case 200 of Lanham with the meter of Young for at least the motivation of reducing vibration and making the assembly explosion proof ([0063], [0070]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young as applied to claim 14 above, and further in view of Fraser.
Regarding claim 15, Fraser teaches the deficiencies of Young, specifically: determining a plurality of calibration factors of the Coriolis mass flow sensor; and storing the calibration factors in a memory chip on the Coriolis mass flow sensor (non-transitory computer readable medium 54 may store one or more calibration parameters accessible by the one or more Coriolis meter 12 for use in measurement of .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young as applied to claim 14 above, and further in view of US 20030191598 (herein Normen).
Regarding claim 16, Normen teaches the deficiencies of Young, specifically: wherein each of the calibration factors is a ratio of a flow rate measured by the Coriolis mass flow sensor to a reference flow rate (predetermined mass flow rate 14 m .can be used to determine a flow calibration factor FCF, [0054]). It would be obvious to incorporate the teachings of Normen into the invention of Young for at least the motivation of calibrating while accounting for difference in flow and temperature ([0056]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young and Fraser as applied to claim 15 above, and further in view of Lanham.
Regarding claim 17, Lanham teaches the deficiencies of Young and Fraser, specifically: after storing the calibration factors in the memory chip, sterilizing the Coriolis mass flow sensor by using Gamma irradiation (the case 200 can be formed from a plastic, [0063]; Note: plastic is a material known in the art that is able to be sterilized as indicated by US 20170268913 to Schumacher in [0015]). It would be obvious to incorporate the teachings of Lanham into the combination of Young and Fraser for at least the motivation of reducing vibration and making the assembly explosion proof ([0063], [0070]).

Claim 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young as applied to claim 14 above, and further in view of US 6383423 (herein Kurokawa).
Regarding claim 18, Kurokawa teaches the deficiencies of Young, specifically: wherein a temperature during the forming of the support is below a threshold temperature to avoid deformation of the flow tube (temperature of the mold 107 is held at 55.degree. C., Col. 9, Line 41-55, to reduce solvent boiling).
Regarding claim 19, Young and Kurokawa do not specifically teach wherein the threshold temperature is 120.degree. C.. However, Kurokawa teaches holding temperature at 55.degree. C. to reduce solvent boiling. It would be obvious to one of ordinary skill in the art to optimize temperature based on different pressure and solvents. Based on MPEP 2144.05 II, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”
Regarding claim 20, Young teaches wherein a ratio of a thickness of a wall of the flow tube to an inner diameter of the flow tube is no more than 35% (Fig. 1B teaches ratio of thickness 103 ([0025]) and inner diameter less than 35%).
Regarding claim 21, Kurokawa teaches the deficiencies of Young, specifically: wherein the mold is further formed with a vent hole that allows air to be exhausted from the mold to facilitate flow of the liquid resin into the body cavity (discharge hole 120, Col. 8, Line 66).
For the above claims 18-21, it would be obvious to incorporate the teachings of Kurokawa into the invention of Young for at least the motivation of keeping costs low and reducing wear to equipment  during fabrication(Col. 2, Line 24).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanham as applied to claim 22 above, and further in view of US 20180179486 (herein Fadell).
Regarding claim 23, Fadell teaches the deficiencies of Lanham, specifically: wherein each of the inlet flow path assembly and the outlet flow path assembly comprises: an end block formed with a channel through which the fluid flows (Instrument attachment portion 912, [0020]), the channel connected to the flow tube; a barb adapter assembled on the end block (hose barb 904; instrument attachment portion 912configured to mate with hose-adapter portion 902, [0020]); and a hose barb connected to the barb adapter, wherein a portion of the end block, the barb adapter, and the hose barb are positioned along the inlet flow path or the outlet flow path (Figs. 3 and 4 teach configuration of attachment portion 912, adapter 900, adapter portion 902, and 904). It would be obvious to one of ordinary skill in the art to incorporate the teachings of Fadell into the invention of Lanham for at least the motivation of sealing economically, easy install, and reduction in maintenance ([0020]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanham as applied to claim 22 above, and further in view of Fraser.
Regarding claim 24, Fraser teaches the deficiencies of Lanham, specifically: one or more memory chips that store calibration information of the Coriolis mass flow sensor, wherein a flow rate measured by the Coriolis mass flow sensor is adjusted based on the calibration information (non-transitory computer readable medium 54 stores a database accessible by the computer system 16 and/or one or more Coriolis meter 12. In this embodiment, the non-transitory computer readable medium 54 may store one or more calibration parameters accessible by the one or more Coriolis meter 12 for use in measurement of densities and mass flow rates of fluids, [0033]). It would be obvious to incorporate the .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanham and Fraser as applied to claim 24 above, and further in view of Normen.
Regarding claim 25, Normen teaches the deficiencies of Lanham and Fraser, specifically: wherein the calibration information includes a plurality of calibration factors, each calibration factor indicating a difference from a reference flow rate and a flow rate measured by the Coriolis mass flow sensor (predetermined mass flow rate 14 m .can be used to determine a flow calibration factor FCF, [0054]). It would be obvious to incorporate the teachings of Normen into the combination of Young and Fraser for at least the motivation of calibrating while accounting for difference in flow and temperature ([0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852